DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species A and Species 1, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/20/2022.
	Examiner recognizes that claim 1 has been amended to include, as alternatives, limitations directed towards both elected Species 1 and non-elected Species 2.  As such, the limitations directed towards Species 2 (i.e. towards the optical detection unit) will be treated in the manner presented in MPEP 803.02.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Please see the newly applied disclosure Gulati et al. (US 2009/0211985 A1) which teaches that the disposing a pressure detector in-line with a pump, and disposing a pressure detector in parallel with a pump, are recognized as equivalent configurations for detecting the pressure of a supply line.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
	“pressure adjustment section … configured to adjust a pressure of a liquid held in the liquid holding section” in claim 1;
	“displacement member … configured to displace at least a part of the liquid” in claim 1;
	“supply section configured to supply the liquid to the liquid holding section” in claim 4; and
	“detection unit configured to directly or indirectly detect a pressure of the liquid” in claim 6;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-3, 5, 7, and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1:
	The claim has amended the limitations directed towards the pressure adjustment section, such that the scope of the claims now covers (via the “and/or” limitation) pressure adjustment sections including:
1) a supply section and detection unit fluidly connected in parallel with the supply section;
2) a supply section and detection unit fluidly connected in parallel with the supply section and an optical detection unit; and
3) a supply section and an optical detection unit.
However, upon review of the originally filed documents, it does not appear that Applicant had, until this most recent amendment, considered a pressure adjustment section comprising each of a supply section, a detection unit fluidly connected, and an optical detection unit (i.e. the second composition listed above).  Therefore, the claim scope appears to encompass liquid ejection units which were not originally disclosed by Applicant.
In the most recent remarks, Applicant points to Figure 2 “which illustrates the supply section with a detection unit fluidly connected in parallel to the supply section, with the liquid holding section” and points to Figures 4-6 “which illustrates the supply section and with an optical detection unit.”  However, Applicant does not point to any part of the original disclosure in support of a pressure adjustment section comprising both the detection unit fluidly connected and the optical detection unit.
Should Applicant feel that the original documents do sufficiently disclose such a pressure adjustment section, please include specific citations in the original documents which support the claimed combination of elements along with Applicant’s next response.
Should Applicant continue to present the detection units in the alternative, Examiner recommends finding alternate language to present the desired alternatives.
Regarding claims 2-3, 5, 7, and 11-15:
	These claims fail to remedy the deficiencies of claim 1, and thus also fail to meet the requirements of this statute.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 7:
	This claim fails to further limit the claimed invention, at least because it contains reference to now cancelled claim 6.
Regarding claim 15:
	This claim fails to further limit the claimed invention.  Specifically, parent claim 1 already requires a pressure adjustment section that comprises a supply section and a detection unit that is fluidly connected.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papen et al. (US 5927547) in view of Gulati et al. (US 2009/0211985 A1).
Regarding claims 1 and 15:
	Papen et al. disclose a liquid ejection unit comprising:
	a liquid holding section (capillary 62) that has an ejection port (nozzle 63) through which a liquid is ejected and which holds the liquid (col. 5, lines 1-8 & Fig. 3);
	a pressure adjustment section comprising a supply section (at least pump 12) and a detection unit (pressure senor 14) that is fluidly connected to the supply section (Fig. 1), the pressure adjustment section being configured to adjust a pressure of a liquid held in the liquid holding section (col. 4, lines 27-32 & Fig. 1); and
	a displacement member (piezoceramic 60) that is configured to displace at least a part of the liquid whose pressure is adjusted and eject the liquid from the liquid holding section (col. 6, lines 21-41 & Fig. 3).
	Papen et al. do not expressly disclose a detection unit that is fluidly connected in parallel with the supply section.
	However, Gulati et al. disclose a fluid supply system (Fig. 1) including a pressure adjustment section that comprises a supply section (at least pump 22) and a detection unit (24), wherein the detection unit is fluidly connected in parallel with the supply section (Fig. 1).  Gulati et al. also entertain configurations in which the detection unit is provided inline with the flow path, so long as the detection unit is able to measure a pressure in the flow path (paragraph 29).
	Because Gulati et al. presents the inline and parallel configurations of the supply section and detection unit as being art recognized equivalents, it would have been obvious to a person of ordinary skill in the art, as the time of filing, to modify Papen et al.’s pressure adjustment section such that the detection unit is provided in parallel with the supply section with the liquid holding section, and since doing so would produce the expected result of detecting a pressure in the supply line to the liquid holding section.
	Examiner also notes that the currently amended claims present the pressure adjustment section as comprising “a detection unit which is fluidly connected in parallel to the supply section, with the liquid holding section” and/or “an optical detection unit” as alternative configurations.
Regarding claim 5:
	Papen et al.’s modified liquid ejection unit comprises all the limitations of claim 1, and Papen et al. also disclose that at least a part of the liquid holding section is made of an elastic material (glass is sufficiently elastic for deformation: col. 6, lines 35-37), and
	the pressure adjustment section is a unit provided in a place of the liquid holding section made of the elastic material and is configured to change a volume of the liquid holding section by deforming the liquid holding section (col.6, lines 35-41 & Fig. 3).
Regarding claim 7:
	Papen et al.’s modified liquid ejection unit comprises all the limitations of claim 1, and Papen et al. also disclose that the detection unit is configured to detect the pressure of the liquid that is held in the liquid holding section and whose pressure is adjusted (col. 5, lines 29-42 & Fig. 1), and
	the pressure adjustment section is configured to adjust the pressure of the liquid to approach a predetermined set value of the ejecting pressure of the liquid on the basis of the detection result of the detection unit (col. 7, lines 26-48).
Regarding claim 11:
Papen et al.’s modified liquid ejection unit comprises all the limitations of claim 1, and Papen et al. also disclose that the liquid is a dispersion liquid containing particles and a dispersion medium having the particles dispersed therein (col. 3, lines 54-56).
Regarding claim 12:
	Papen et al.’s modified liquid ejection unit comprises all the limitations of claim 11, and Papen et al. also disclose that the particles are cells (col. 3, lines 54-56).
Regarding claim 13:
	Papen et al.’s modified liquid ejection unit comprises all the limitations of claim 1, and Papen et al. also disclose that that the liquid ejection unit is comprised in a liquid ejection device (handling system 10).
Regarding claim 14:
	Papen et al.’s modified liquid ejection unit comprises all the limitations of claim 13, and Papen et al. also disclose that the device comprises:
	a plurality of the liquid ejection units (col. 8, lines 58-67).
	Papen et al. do not expressly disclose that the plurality of liquid ejection units are arranged in a direction intersecting an ejection direction of the liquid.
	However, Examiner takes Official Notice that it is common to arranging a plurality of liquid ejection units in a direction that intersects an ejection direction of the liquid, so as to enable simultaneous ejection of droplets onto a substrate.
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Papen et al.’s ejection device to arrange the plurality of liquid ejection units in a e.g. matrix arrangement so as to enable simultaneous ejection of the plurality of droplets onto a substrate.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papen et al. as modified by Gulati et al., as applied to claim 1 above, and further in view of Karlinski (US 2003/0088969 A1).
Regarding claim 2:
	Papen et al.’s modified liquid ejection unit comprises all the limitations of claim 1, and Papen et al. also disclose that the displacement member is configured to displace the liquid holding section (col. 6, lines 35-41).
	Papen et al. do not expressly disclose that the displacement member is configured to displace the liquid holding section substantially parallel to an ejection direction of the liquid.
	However, Karlinski disclose a liquid ejection unit that enables ejection of droplets of a variety of incompressible fluids having a surface tension greater than about 40 dynes/com (paragraph 46), the liquid ejection unit comprising a displacement member (piezoelectric element 14) that is configured to displace a liquid holding section (capillary 28) in a direction that is substantially parallel to an ejection direction of liquid from an ejection port (nozzle 32) of the liquid holding section (paragraphs 20-21 & Fig. 2).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Papen et al.’s liquid ejection unit such that the displacement member acts in the manner taught by Karlinski.
Regarding claim 3:
	Papen et al.’s modified liquid ejection unit comprises all the limitations of claim 2, and Papen et al. also disclose that the liquid holding section is a tubular member (Figs. 1, 3) extending substantially parallel to the ejection direction of the liquid (Fig. 1), and
Karlinski also discloses that the liquid holding section and the displacement member are arranged to overlap when viewed in a plan view (Figs. 1-2), and
wherein a shape of the liquid holding section when viewed in a plan view is smaller than a shape of the displacement member when viewed in a plan view (Figs. 1-2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853